Citation Nr: 0640291	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1988 to 
July 1989.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision.  

The veteran requested a hearing before the Board, at the RO, 
in conjunction with this appeal, and a hearing was duly 
scheduled in August 2003.  The veteran cancelled the hearing, 
citing illness, and requested the hearing be rescheduled for 
a later date.  

The veteran did not subsequently respond to RO communications 
attempting to reschedule the hearing, and the Board will 
accordingly proceed with appellate review.  See 38 C.F.R. 
§ 20.704(d).  

The Board remanded the case to the RO for further 
development, via the Appeals Management Center (AMC), in 
March 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran was discharged from active military service 
due to diagnosed personality disorder.  

3.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disorder until many years thereafter.  

4.  The veteran currently is not shown to have diagnosis of 
PTSD that can be based on any verified stressor or other 
verifiable event including claimed a physical assault and 
fear of physical assault during his period of active service.  




CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2001, prior to the issuance of the rating decision 
on appeal, the RO sent the veteran a notice letter informing 
him that to establish entitlement to service connection for a 
disability the evidence must show three things: an injury in 
military service, or a disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event in service.  

The letter also asked the veteran to provide records such as 
police reports of the alleged incidents, or statements from 
persons with whom the veteran had discussed the alleged 
incidents.  

The veteran was afforded time to respond before the RO issued 
the March 2002 rating decision on appeal.  

The Board accordingly finds that he has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

In December 2004, the AMC sent the veteran a letter that 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2004 letter (with follow-ups in September 2005 
and April 2006) advised the veteran that VA was responsible 
for getting relevant records from any Federal agency 
(including military, VA, and Social Security records) and 
that VA would make reasonable efforts to obtain records from 
non-Federal entities (including private hospitals, state and 
local governments, and employers) if provided appropriate 
authorization to do so.  

The AMC letters listed the evidence newly received by VA and 
asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  The April 2006 letter specifically asked the 
veteran, "Please provide us with any evidence or information 
you may have pertaining to your claim."  

After the AMC sent the veteran the April 2006 notice letter, 
which completed VA's requirements under VCAA and cured any 
defects in previous letters, the veteran had an opportunity 
to respond prior to the issue of the September 2006 
Supplemental Statement of the Case (SSOC).  

In November 2006 the AMC sent a letter to the veteran 
advising him that the file was being forwarded to the Board 
for appellate review, but that he could still submit evidence 
for inclusion into the record directly to the Board.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

The veteran has not informed VA of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the August 2001 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  The April 2006 AMC 
letter discussed the fourth and fifth Dingess elements 
(degree of disability, and effective date pertaining to the 
disability).  

There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA medical records, have been associated with 
the claims file.  

The veteran has identified private (non-VA) medical providers 
that may have evidence relevant to the claim, but despite 
diligent efforts by the RO and the AMC he has not provided VA 
with authorization to obtain those records.  

Special development required when, as here, a PTSD claim is 
based on stressor of alleged physical or sexual assault.  See 
YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 
Vet. App. 272 (1999); M21-1, Part III, para. 5.14d; 38 C.F.R. 
§ 3.304(f)(3).  In this case, the RO's letter in August 2001 
met those requirements, and the veteran responded in December 
2001 that he had no relevant evidence to submit.  

The veteran was afforded a hearing before a Decision Review 
Officer at the RO.  At his request, he was scheduled for a 
hearing before the Board, but he cancelled that hearing and 
has not responded to invitations to reschedule.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim of service connection 
for PTSD.  



II.  Factual Background

The veteran's physical examination in December 1987, prior to 
his entry into military service in April 1988, shows 
psychiatric evaluation as "normal."  In December 1988 the 
veteran was referred for psychiatric evaluation by his ship's 
chaplain, due to two episodes of slashing his wrists (the 
first incident was reportedly while "showing off" and the 
second episode was reportedly due to depression because of a 
breakup with his girlfriend).  

An in-service medical consultation in April 1989 noted 
increasing vegetative behavior and poor job performance.  The 
veteran stated that he had been involved in many altercations 
during high school but denied any since joining the military; 
the provisional diagnosis was passive-aggressive personality 
disorder.  

In a subsequent psychiatric consultation in April 1989, the 
veteran reported having difficulty coping with the ill-health 
of both parents, which was currently causing financial 
hardship for his parents and siblings at home.  He denied 
disciplinary problems on shipboard but admitted to numerous 
minor altercations.  

The veteran stated that he was unable to concentrate on his 
duties because he was worried about his family and was 
seeking a compassionate reassignment.  The examiner noted 
that the veteran had been counseled on several occasions for 
poor performance.  

The examiner's provisional diagnosis was that of passive-
aggressive personality disorder and mild depression secondary 
to personality disorder.  The examiner noted that the veteran 
appeared to be manipulative and to greatly exaggerate the 
significance of his family's medical problems.  

In May 1989 the veteran was referred for psychiatric 
treatment after again slashing his arm; the veteran 
complained that he was being nagged by his superiors at work; 
he also complained that he had been told to report for a work 
detail after his normal 8-hour watch had ended.  

The veteran was combative and had to be physically 
restrained.  The clinical impression was that of passive-
aggressive personality disorder and explosive personality 
disorder.  

After the May 1989 incident the veteran was medically 
evacuated for psychiatric evaluation.  A May 1989 clinical 
summary shows that the veteran reported one instance on 
shipboard when a drunken superior had hit him with a belt and 
another incident when another superior had called him names 
and hit him.  

The clinical diagnosis was that of mixed character and 
personality disorder with primarily borderline features and 
agitation, existed prior to enlistment (EPTE).  

The veteran's DD Form 214 (Certificate of Release or 
Discharge from Active Duty) shows that he was 
administratively discharged in July 1989 for personality 
disorder.  

As noted hereinbelow, the veteran asserts that he was the 
victim of physical assault on two occasions during military 
service.  The only entry in the service medical record that 
is arguably consistent with trauma from assault is a November 
1988 treatment for abrasions on the left and right shoulders, 
reported as consequent to falling down a ladder on shipboard.  

The VA medical record shows that he received inpatient 
psychiatric treatment in July-August 1998.  He reported seven 
or eight fights during service, but did not report being 
assaulted by a superior.  The diagnosis at the time was that 
of rule out psychosis not otherwise specified, dysthymia, and 
rule out borderline personality disorder.  

Subsequent VA clinical notes during the period October 2001 
to April 2002 show current clinical impressions of depression 
and personality disorder; these notes are silent in regard to 
any relationship between the veteran's mental disorder and 
his military service.  

The veteran filed a claim of service connection for PTSD in 
February 2001.  As stressful events during service, the 
veteran cited being repeatedly beaten by a Chief Petty 
Officer in 1989.  He also cited receiving mental and verbal 
abuse by two shipmates, being assaulted by a third shipmate, 
and being threatened by a fourth shipmate because the veteran 
had observed him stealing.  

A supporting May 2001 statement by the veteran's brother 
states that the veteran's behavior changed markedly when he 
came home from military service.  However, the statement is 
silent in regard to the veteran being physically assaulted 
during service.  

A supporting February 2002 statement from an  acquaintance of 
the veteran similarly states that his behavior after military 
service was markedly different from his behavior prior to 
service.  Again, the statement is silent in regard to the 
veteran having been assaulted during military service.  

The veteran had a VA medical examination in September 2005 
when he reported several instances of physical assault while 
in service.  On one occasion, a drunken senior officer 
reported hit the veteran with a belt.  Later that year, a 
shipmate reportedly physically assaulted the veteran and 
threatened to "beat his brains out."  

The veteran complained of an atmosphere of hostility and 
threat of violence from his superiors and shipmates; he also 
complained of being forced to do extra work (the examiner 
noted that the veteran complained at greater length, and with 
more intensity, about the perceived unfairness in the unit 
than about the physical assaults).  

The examiner's diagnostic assessment was that of chronic 
PTSD, alcohol dependence and personality disorder.  The 
examiner stated that the assessment was based on an 
assumption that the reported assaults were true, in which 
case the veteran's symptoms would be consistent with the 
reported assaults and it would be credible that the veteran 
had PTSD stemming from military service as opposed to 
predating it.  

The examiner also stated that it was impossible for him to 
determine whether the alleged assaults occurred.  If the 
veteran did not experience the alleged assaults, or if the 
severity of the assaults did not meet the clinical criteria 
for PTSD, then the veteran would not meet the criteria for 
diagnosis of PTSD, which is why the examiner also diagnosed 
rule out personality disorder.  


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, the veteran's service medical record shows 
that he was diagnosed with personality disorder while in 
military service.  Personality disorder is not a disease or 
injury for VA compensation purposes.  38 C.F.R. § 4.127; see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

As a threshold matter, the VA examiner in September 2005 
provisionally diagnosed PTSD, but that diagnosis was 
contingent on acceptance of his reported stressors as factual 
and as so severe as to satisfy the clinical criteria.  The 
validity of the claimed stressors is accordingly critical to 
the diagnosis, as well as the etiology, of the veteran's 
mental disorder.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether the veteran "engaged in combat with the enemy."  
West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is 
required to "make specific findings of fact as to whether or 
not the claimed stressor is related to such combat."  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

In this case, the Board finds that there is no evidence 
whatsoever that the veteran served in combat, nor does the 
veteran assert having served in combat.  The Board therefore 
finds that the claimed stressors cannot be related to combat 
with the enemy.  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

As noted in detail, there is no evidence in the veteran's 
service records that would serve to corroborate the veteran's 
claimed assaults during his period of active duty.  

In the case of alleged in-service physical or sexual assault 
as stressor, acceptable objective evidence of the stressor 
can include such lay evidence as contemporary report of such 
assault to a third person or change in behavior consistent 
with being the victim of an assault.  There is no such 
evidence in this case.  

In point of fact, his behavior in service was linked directly 
to his personality disorder.  

The file contains supporting lay statements by the veteran's 
brother and by an acquaintance.   "A layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, both lay statements are competent to describe 
the veteran's observed demeanor before and after service.  
However, the statements cannot serve to corroborate a claimed 
stressor in that neither statement shows that the veteran 
reported at the time that he had been physically assaulted, 
and neither statement shows any other indices of physical 
assault.  

Therefore, the only evidence of the alleged assaults is the 
veteran's own account.  However, the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

The VA medical examiner stated that it was impossible for him 
to determine whether the alleged physical assaults had 
occurred.  In fact, the existence of an event alleged as a 
"stressor" that caused PTSD, although not the adequacy of 
the event to cause PTSD, is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 
(1993).  

Further, a medical professional's opinion based on a post-
service examination of a veteran is not competent evidence 
that an in-service stressor occurred.  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).  

Based on this analysis, the Board cannot find on this record 
that the veteran experienced a verified in-service stressor 
that would support the diagnosis of PTSD.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  




ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


